Exhibit (c)(6) Analysis of Transaction Alternatives Project NOBLE Presentation Regarding October 5, 2011 Confidential Project Noble Table of Contents Section 1 Overview of Operating Cases 2 Public Market Perspectives 3 Summary Comparison of Alternatives Appendices Overview of Operating Cases 1 Project Noble CIM Case nAll projections per Confidential Information Memorandum (CIM) ·Store count growing from 302 in March 2012 to 429 in March 2015 ·2.6% Core and Texas same-store sales growth in FY2012 ·1.0% Core and Texas same-store sales growth FY2013-FY2015 ·EBIT margins growing from 8.7% in FY2012 to 9.9% in FY2015 Alternative Case n6.5% same-store sales growth (including products over 99.99¢) for FY2012 ·FY2012 EBIT of $129.6 million (8.7% margin) n2.0% Core and Texas same-store sales growth in FY2013, 2.5% thereafter nEBIT margin growing to 10.2% by FY2015 ·Improvement driven by reduced product costs nSame new store opening cadence as CIM Case Downside Case nCore and Texas same-store sales growth 0% starting in FY2013 nEBIT margin decreasing a cumulative 150 bps from 8.7% in FY2012 to 7.2% in FY2015 n50% of new stores opened in each year n50% achievement of sales for products above 99.99¢ Summary Comparison of Operating Cases 1 Project Noble Summary Comparison of Operating Cases Source:Based on guidance from Gold/Schiffer family and Noble Confidential Information Memorandum.Please see page 1 for an overview of assumptions. ($ in millions) 2 Project Noble Summary Comparison of Free Cash Flow Under Ares Proposed Transaction Source:Based on guidance from Gold/Schiffer family and Noble Confidential Information Memorandum.Please see page 1 for an overview of assumptions. 3 Project Noble Summary Comparison of Free Cash Flow Under Ares Proposed Transaction with Fully Flexed Financing Terms Source:Based on guidance from Gold/Schiffer family and Noble Confidential Information Memorandum.Please see page 1 for an overview of assumptions. 4 Public Market Perspectives 2 Project Noble Relative Stock Price Performance Source:FactSet. (1)Beginning prices are closing prices on the date of the Offer, March 11, 2011; $19.58 was the closing price for NOBLE on this date. (2)Dollar Stores, Club and Mass and Grocery indexes are medians of their respective groups. While the broader market is down approximately 15% -20% since the March bid, high quality dollar store and club stores have trended up. Indexed Stock Performance Since Announcement(1) Stock Price Change Details(2) 6 Project Noble Comparable Company Valuation Multiples Enterprise Value / CY2012E EBITDA CY2011E P/E Enterprise Value / CY2011E EBITDA Note:Medians exclude Food & Drug and Club & Mass merchandise, as well as Noble. Note: Food & Drug is a simple average and includes Safeway, Kroger and Supervalu. Club & Mass Merchandise is a simple average and includes BJ’s, Costco, Target and Walmart. Ares offer at $22.00 per share Current Multiple 7 Project Noble Historical NTM EV / EBITDA Multiples Over Time Source:Wall Street consensus median estimates and FactSet as of September 30, 2011. Annual Median NTM EV / EBITDA Multiples Current valuation multiples in the dollar sector represent a peak vs. trading across the broader industry during the last several years 8 Project Noble Comparable Company Growth Analysis 2010 - 2012E Store Growth CAGR 2010 - 2012E EBITDA Growth CAGR 2010 - 2012E SSS CAGR Note:January fiscal year ends not calendarized; all other companies calendarized to December. Note: Noble 2010-2012E changes are fiscal year 2011-2013E. Note:Medians exclude Food Retail, Club and Massindexes, as well as Noble. Note: Food & Drug is a simple average and includes Safeway, Kroger and Supervalu. Club includes BJ’s and Costco Mass Merchandise is a simple average of Target and Walmart. Dollar Store Average: 3.3% Dollar Store Average (ex. Big Lots and Fred’s): 4.5% 9 Project Noble Comparable Company Margin Analysis CY 2012E
